Exhibit 5.1 Jingtian & Gongcheng Attorneys at Law 中国北京朝阳门外大街20号联合大厦15层邮政编码: 15th Floor, The Union Plaza, 20 Chaoyangmenwai Dajie, Beijing 100020, P.R.C. 电话 Telephone: (86-10) 6588-2200传真 Facsimile: (86-10) 6588-2211 July 29, MOPIE (BVI) LIMITED Room 1506, 1555 Kong Jiang Road Yang Pu District, Shanghai, People’s Republic of China Dear Sirs, We are qualified lawyers of the People’s Republic of China (the “PRC”) and are qualified to issue opinions on the laws and regulations of the PRC. We have acted as PRC counsel for Mopie (BVI) Limited, a company incorporated under the laws of the British Virgin Islands (the “Company”), in connection with the Company’s registration statement on Form F-1, including all amendments or supplements thereto (the “Registration Statement”). We have been requested to give this opinion on, among other things, the legal ownership structure of the PRC Companies as defined below and the legality and validity of the arrangements under the relevant agreements in Appendix hereto (the “VIE Agreements”). In rendering this opinion, we have examined the originals, or copies certified or otherwise identified to our satisfaction, of documents provided to us by the Company and such other documents, corporate records, certificates issued by governmental authorities in the PRC and officers of the Company and other instruments as we have deemed necessary or advisable for the purposes of rendering this opinion. In rendering this opinion, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity with authentic original documents submitted to us as copies and the completeness of the documents provided to us. We have also assumed that no amendments, revisions, modifications or other changes have been made with respect to any of the documents after they were submitted to us for purposes of this opinion. We have further assumed the accuracy and completeness of all factual statements in the documents. As used herein, (a) “PRC Laws” means all laws, regulations, statutes, orders, decrees,guidelines, notices, judicial interpretations, subordinary legislations of the PRC which are publicly available (other than the laws of the Hong Kong Special Administrative Region, Macao Special Administrative Region and Taiwan Province); (b) “Governmental Agencies” means any court, governmental agency or body or any stock exchange authorities of the PRC (other than the Hong Kong Special Administrative Region, Macao Special Administrative Region and Taiwan Province); (c) “Approvals” means all approvals, consents, declarations, waivers, sanctions, authorizations, filings, registrations, exemptions, permissions, endorsements, annual inspections, qualifications and licenses required by Governmental Agencies; (d) “Material Adverse Effect” means a material adverse effect on the condition (financial or other), business, properties, results of operations or prospects of the Company and the PRC Companies (as defined herein below) taken as a whole; and (e) “Prospectus” means the prospectus, including all amendments or supplements thereto, that forms part of Registration Statement. Based on the foregoing, we are of the opinion that: 1. Molong Information Technology (Shanghai) Co., Ltd. (the “Molong”) was duly incorporated and validly exists as a wholly foreign owned enterprise with limited liability company status. All of the registered capital of Molong are fully paid and owned by Luckybull Limited in compliance with PRC Laws and the relevant Articles of Association. The Articles of Association of Molong comply with PRC Laws in all material respects and are in full force and effect. 2.
